 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontrose Hanger CompanyandDistrict#128, InternationalAssociation of Machinists,AFL-CIO,Petitioner.CaseNo.4-RC-3408.March 13, 1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn October 25, 1957, pursuant to a Decision and Direction ofElection issued in the above-entitled proceeding,' an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Fourth Region among the employees inthe unit found appropriate by the Board.Upon the conclusion of theelection, the parties were furnished with a tally of ballots w}iich showsthat of 108 ballots cast, 30 were for the Petitioner, 73 against, and5 were challenged.The challenged ballots are insufficient to affectthe outcome of the election.Thereafter, the Petitioner filed timelyObjections to conduct affecting the results of the election.On Jan-uary 16, 1958, following an investigation, the Regional Director issuedhis report and recommendations on objections, in which he foundmerit in one of the Petitioner's objections, but'found no merit in theremaining objections and recommended that they be overruled, andfurther recommended that the election of October 25, 1957, be setaside and a new election ordered.Thereafter, the Employer filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :In the objection found by the Regional Director to have merit, thePetitioner contended that the Employer interfered with the electionby distributing to the employees just before the election a paycheckstub, along with the paycheck, which listed payroll deductions thatthe Employer would make if the Petitioner won the election 2 In hisinvestigation, the Regional Director found that along with their pay-check the Employer distributed to the employees a paycheck stubwhich states the following under the column for miscellaneous deduc-tions : "Union Dues, $30.00 A Year (at least) For Dues AlonePLUSDeductions for Fines and Assessments !"Next to this on the stub isa large arrow pointing to the deductions column, on which is printedthe statement, "THIS WILL BE ON YOUR PAY CHECK IF THEUNION GETS IN."iNot published.2In its objections, the Petitioner contended that the statements on the check stubsconcerning payroll deductions were false and also contended that their circulation bythe Employer violated the Board's 24-hour rule as enunciated inPeerless Plywood Com-pany,107 NLRB 427. The Regional Director found no merit in these contentions, whichare discussed in greater detail in the text.120 NLRB No. 15. MONTROSE HANGER COMPANY89The Regional Director found that the objections concerning thedistribution of the paycheck stubs raised 3 interrelated questions :(a)Was the $30 amount on the check stubs false and misleading cam-paign propaganda? (b) Was the timing of the distribution calcu-lated to, and did it, interfere with the free choice of the employees?(c)Was the means used a violation of the Board'sPeerless Plywoodrule?As to (a) -the accuracy of the alleged $30 deduction-the RegionalDirector found that the only sister local of the Petitioner in Montrose,Pennsylvania, thecityinvolved herein, had dues of $2.50 per month,or $30 per year.He further found, pursuant to information furnishedby the Petitioner, that of 22 other sister locals of the Petitioner withina 100-mile radius of Montrose, 4 charged less than $2.50 per month'and 18 charged between $2.50 and $3 per month.He also found that,while no finesor assessmentshad been exacted in the past by any ofthe Petitioner's sister locals, the constitution of the Petitioner's parentauthorizedassessmentsand fines.Accordingly, the Regional Directorconcluded that the statements made on the check stubs were not falseor misleading.He found, moreover, that the Petitioner's preelectionleaflets covered in some detail the question of dues, fines,and assess-ments and that the employees thus had the opportunity to evaluatethe Employer's statements.Accordingly, the Regional Director con-cluded that the statements on the check stub did not, in themselves,interfere with the free choice of the employees.As to (b)-the timing of the distribution-the Regional Directorfound that Friday, the day of election, was the regular payday foremployees.He also found that the Employer accelerated the actualhour of the distribution of the paychecks without notifying the Boardagent conducting the election.The Employer informed the RegionalDirector that this was done because the election was being held aroundnoontime, the usual hour of distribution, and it believed that, if itwaited until after the election, many employees would leave the plantwithout their checks, since the working day was over for most ofthem at noon. CitingPeerless Plywood,4wherein the Board expresslyreserved to parties the privilege of distributing campaign literatureon company premises at any time before an election, the RegionalDirector concluded that the timing of the distribution did not interferewith the free choice of the employees.In the absence of any exceptions thereto, we adopt the foregoingfindings.However, with respect to (c)-the means utilized by theEmployer in distributing its antiunion literature-the Regional Di-8 The Regional Director also found that the constitution of the International Associ-tion ofMachinistsrequired dues of not less than $2 a month.4The Regional Director also cited theComfort Slipper(112 NLRB 183) case, wherethe Board held that the distribution of campaign literature need not be so timed as toafford other parties a chance to reply. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDrector found that the Employer used a method that "is more thanargument, presentation of information, or persuasion, it is a devicewhich exploits the fear of personal loss by manipulation of the docu-ments used in normal pay procedure."He also found that it is "real-istic to rule that the Employer may notuse aform indispensable toemployees in the securing of their pay for the purpose of promotingfear of personal monetary loss in the imminent prospect of a Boardelection." IThe Regional Director therefore concluded that "underthe circumstances of this case the use of an imprimatur on the normalpayroll documents to influence the outcome of an election causeseconomic apprehensions and thereby falls below the standards ofcampaigning to a level which impairs the free and untrammeled ex-pression of choice by the employees," within the rule ofGummedProducts.'Accordingly, the Regional Director recommended that thisobjection be sustained, the election of October 25, 1957, be set aside,and a new election ordered.In its exceptions, the Employer contends,inter alia,that the dis-tribution of the attachments to the employees' pay checks did notinterfere with the employees' free choice of a bargaining represent-ative in the election.We agree.In the course of its campaign to win the adherence of the employees,the Petitioner distributed several circulars which, as found by theRegional Director, discussed in some detail its policies regardingdues, fines, and assessments. In opposition to these statements, theEmployer distributed the paycheck stub, at issue here, in which itstated its prediction as to the cost to the employees of their adherenceto the Petitioner.This prediction was found by the Regional Directorto be, in substance,accurate.We agree with this finding, but wecannot agree that the medium used by the Employer to disseminateits prediction was, nevertheless, such as to interfere unduly with theemployees' freedom of choice.While the Board has heretofore setaside elections because of thecontentof preelection literature, it hasnot considered theformof such literature or the means used to dis-seminate it asperse ground for setting aside an election.'Moreover,contrary to the Regional Director, we do not find that this case fallswithin theGummed Products'rule.In order to set aside an electionunder this rule, there must be misrepresentation of vital facts and:The Regional Director also emphasized at this point that the Employer had alteredthe usual hour for paying employees, "apparently in order that this type of electioneeringmaterial might be in the hands of the employees just piior to the opening of the polls."However, as stated above, lie had previously found that the timing of the distributionhad not interfered with the election0 112 NLRB 1092'Cf.Bata Shoe Company, Ine,116 NLRB 1239, involvinga mtsrep, esentationon apaycheck stub of the amount that would be deducted if the union won the electionTheBoard members who participated in that case were equally divided on the question whetherthis was sufficient basis for setting aside the election.8112 NLRB 1032 RIO DE ORO URANIUM MINES, INC.91the party making the misrepresentation must be in an authoritativeposition to know the true facts.Here, as the Regional Director found,there were no misrepresentations.Moreover, it seems manifest thatthe employees would realize that the Employer was not likely tohave first-hand knowledge of the amount of Petitioner's dues andassessments and they would be free to weigh the statements of theEmployer against those made by the Petitioner.9 Finally, it is clearthat, as any future deductions for dues, fines, or assessments will haveto emanate from the Petitioner, the employees could not reasonablyhave construed the statement on the paycheck stubs as a threat ofreprisal by the Employer.Consequently, we find that the check stubs distributed by the Em-ployer did not impair the employees' freedom of choice, but weremerely permissible campaign propaganda.We therefore overrule theRegional Director's findings as to this objection and do not adopt hisrecommendation that the election herein be set aside.In view of the foregoing, and upon the record as a whole, we findthat the Petitioner's objections do not raise substantial or materialissues affecting the results of the election and they are hereby over-ruled.10Accordingly, as the Petitioner failed to secure a majority ofthe valid ballots cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for District $128, International Association of Machinists, AFL-CIO, and that said organization is not the exclusive representative ofthe Employer's employees in the unit found appropriate.]9 CfF.H. Snow Canning Company,Inc.,119 NLRB 714.10 In view of our disposition of this case,we do not find it necessary to pass upon theother exceptions raised by the Employer.Rio de Oro Uranium Mines, Inc.andLocal No. 16, InternationalHod Carriers,Building and Common Laborers Union of Amer-ica, AFL-CIO,Petitioner.Case No. 33-RC--609.March 13, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted under the direction andsupervision of the Regional Director for the Sixteenth Region onJuly 9, 1957, among the employees in the unit described in the stipu-lation.At the conclusion of the election, a tally of ballots was fur-nished the parties.The tally shows that of the 40 eligible voters, 39cast valid ballots, of which 20 voted for and 19 against the participat-ing labor organization.120 NLRB No. 14.